TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00723-CR



                                      Ailsa Sawyer, Appellant


                                                   v.


                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
        NO. 2023408, HONORABLE BRENDA P. KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Ailsa Sawyer seeks to appeal from a judgment of conviction for possession of

cocaine. Sentence was imposed on September 24, 2003. There was no motion for new trial. The

deadline for perfecting appeal was therefore November 24, 2003. Tex. R. App. P. 26.2(a)(1). On

December 12, 2003, appellant filed a pro se motion for out-of-time appeal. Even if this motion is

treated as a notice of appeal, it was not timely filed, and we therefore lack jurisdiction to dispose of

the purported appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton

v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.

Crim. App. 1996).
              The appeal is dismissed.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: December 9, 2004

Do Not Publish




                                              2